DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 6-7, 8-9 and 13-15 are objected to because of the following informalities:  
1. In claims 3, 8-9 and 13-15, there are multiple typographical errors.  “arear” should be changed to “a rear”.
2. In claim 6 line 3, “a reconnected” should be changed to “are connected”. 
3. In claim 7 last line, examiner recommend changing “the vehicle interior” to “the interior of the vehicle” (so that the limitation is consistent with claim 1).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pop-up driving device…to pop-up and drive the wing cover” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “an air guide mounted between an outer diameter portion of the ball joint housing and an inner diameter portion” in lines 4-5.  A diameter is a length or distance (such as diameter of a circle), and a length or distance is just a non-tangible value.  It’s not clear how a non-tangible value has a portion for an air guide to mount.  Examiner recommend applicant to amend these limitations to “an outer surface” (or an outer wall) and “an inner surface” (or an inner wall).
Claim 2 recites “a connecting plate is integrally connected between an outer diameter of the ball joint housing…” A diameter is a length or distance (such as diameter of a circle), and a Examiner recommend applicant to amend this limitation to “a connecting plate is integrally connected between an outer surface of the ball joint housing…”  Or applicant can substitute “surface” with “wall”.
Claim 3 recites the limitation "the rotational angle limiting grooves" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the plurality of rotational angle limiting grooves”.
Claim 7 recites “an air guide surface of a diameter that is gradually narrowed…”  It’s not clear how a diameter (which is a non-tangible value) can have an air guide surface.  Examiner recommend applicant to delete “of a diameter”.
Claim 7 recites “an inside of the air duct” in line 3.  It’s not clear what structural limitation is needed for “an inside”.  For example, is it an inside surface?  Is it an inner space inside of the air duct?  Examiner recommend applicant to amend this limitation to “an opposite side of the direction of the interior of the vehicle” (this was disclosed in the specification.)
Claim 8 recites “a portion contacting the outlet” in line 3.  It’s not clear what structural limitation is needed for “portion” as well as what element of the apparatus has this “portion”.  Examiner recommend applicant to delete claim 8.
Claim 9 recites “a cam cap formed at a front surface portion” in line 8.  However in lines 10-11, “at a front surface portion thereof” is also used to describe the cam cap.  It is unclear if part in lines 10-11 refers to the same limitation as the part in line 8, or if there’s a different front surface portion for the cam cap to be formed at.  Examiner recommend applicant to delete “at a front surface portion thereof” in lines 9-10 of claim 9.
Examiner recommend applicant to amend this limitation to “the plurality of cam slide grooves”.
Claim 10 recites “a concave portion is formed at an inner diameter portion of the ball housing” as well as “a convex portion… formed at an outer diameter portion of the cam housing”.  A diameter is a length or distance (such as diameter of a circle), and a length or distance is just a non-tangible value.  It’s not clear how a non-tangible value is capable of allowing a concave portion or a convex portion (tangible structures) to form.  It’s not clear how a non-tangible value has a portion for a concave portion to form at.  Examiner recommend applicant to amend these limitations to “a concave portion is formed at an inner surface of the ball housing” and “a convex portion… formed at an outer surface of the cam housing”.  Or applicant can substitute “surface” with “wall”.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach relative location of all the elements and functions of the pop-up driving device and air guide as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.